Case 1:20-cv-21422-KMM Document 1-2 Entered on FLSD Docket 04/02/2020 Page 1 of 7




                         EXHIBIT A
          Case 1:20-cv-21422-KMM Document 1-2 Entered on FLSD Docket 04/02/2020 Page 2 of 7




c/
CSC
                                                                                                                         null/ALL
                                                                                                     Transmittal Number: 21284460
Notice of Service of Process                                                                            Date Processed: 03/17/2020


Primary Contact:           Dean Robertson Esq.
                           Vitas Healthcare Corporation
                           201 S Biscayne Blvd
                           Ste 400
                           Miami, FL 33131-4324

Electronic copy provided to:                   Rena Damas

Entity:                                       Vitas Healthcare Corporation
                                              Entity ID Number 1615164
Entity Served:                                Vitas Healthcare Corporation
Title of Action:                              Rosa Zambrano vs. Vitas Healthcare Corporation
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Labor / Employment
Court/Agency:                                 Miami-Dade County Circuit Court, FL
Case/Reference No:                            2020-003950 CAOL
Jurisdiction Served:                          Florida
Date Served on CSC:                           03/16/2020
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Max L. Horowitz
                                              305-416-5000

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
      Case 1:20-cv-21422-KMM Document 1-2 Entered on FLSD Docket 04/02/2020 Page 3 of 7

iv Filing# 104245948 E-Filed03/03/2020 01:03:04PM


                                                              IN THE CIRCUIT COURT OF THE
                                                              11TH JUDICIAL CmCUIT IN AND FOR
                                                              MIAMI-DADE COUNTY, FLORIDA

         ROSA ZAMBRANO,

                Plaintiff,                                    CASE No.:?Pnn - QD^SO Cfi CJl
         v.

         VITAS HEALTHCARE CORPORATION,                                           CERTIFIED PROCESS SERVER &C)l5l
                                                                              SECOND JUDICRCIRCUrr COURT QF FLORIDA,
                Defendants.
                                                                              DATE SERVED           TIME

                                          SUMMONS IN A CIVIL CASE
          TO:                           VISTA HEALTHCARE CORPORATION,
                                        through its Registered Agent:
                                        CORPORATION SERVICE COMPANY
                                        1201 Hays Street
                                        Tallahassee, PL 32301

          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY
                                        ANTHONY M. GEORGES-PIERRE, ESQ.
                                        REMBR & GEOR.GES-PIERRE, PLLC.
                                        44 WEST FLAGLER STREET
                                        SUITE 2200
                                        MIAMI, FL 33130

          an answer to the complaint which is herewith served upon you, within. 20 days after service ofOil's
          summons upon you, exclusive of the day of service. If you fail to do so, judgment.by default will
          be taken against you for the reliefdemanded in the complaint You must also file your answer with
          the Clerk of thisCJouj^dihin areasonable period of time-after service.
                                                        3/6/2020

          CLERK                                                DATE

          (BY) DEPUTY CLERK
Case 1:20-cv-21422-KMM Document 1-2 Entered on FLSD Docket 04/02/2020 Page 4 of 7




                                                        IN THE CIRCUIT COURT OF THE
                                                        1ITH JUDICIAL CIRCUIT IN AND FOR
                                                        MIAMI-DADE COUNTY, FLORIDA


  ROSA ZAMBRANO,

          Plaintiff,                                    case no.:              00^350 QPrOL
  v.

  VITAS HEALTHCARE CORPORATION,

          Defendants.


                                            COMPLAINT

          Plaintiff, ROSA ZAMBRANO (“plaintiff’), by and through the undersigned counsel,

  hereby sues Defendants VITAS HEALTHCARE CORPORATION (collectively, '‘Defendants”),

  and in support avers as follows:

                                     GENERAL ALLEGATIONS

       1. This is an action by the Plaintiff for damages exceeding $30,000 excluding attorneys’ fees

  or costs resulting from Defendants’ violations of the Fair Labor Standards Act, 29 U.S.C, §§ 201-

  219 (“FLSA”) and the common law.

       2. This Court has jurisdiction over Plaintiffs FLSA claims pursuant to 29 U.S.C. § 216,

       3. Plaintiffwas at all times relevant to this action a resident of Broward County Florida.

       4. Defendant, VISTA HEATHCARE CORPORATION is a Florida Limited Liability

  Company, conducting business in Miami-Dade County, Florida, where Plaintiff worked for

  Defendant and at all times material hereto was and is' engaged in interstate commerce.

       5. Venue is proper in Miami-Dade County because all of the actions that form the basis of
  this Complaint occurred within Miami-Dade County.
Case 1:20-cv-21422-KMM Document 1-2 Entered on FLSD Docket 04/02/2020 Page 5 of 7




     6. Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth

  above together with attorneys’ fees, costs and damages.

     7. All conditions precedent for the filing ofthis action before this Court have been previously

  met, including the exhaustion of all pertinent administrative procedures and remedies.

                       FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

      8. Defendants employed Plaintiff from on or about February, 2010 through on or about .May,

  2019 at their facility located in Miami-Dade County, Florida.

      9. Throughout her employment, however, Plaintiff regularly worked in excess of forty (40)

  hours per week in a given workweek.

      10. At all times material hereto, Defendant had or should have had full knowledge of all hours

  worked by Plaintiff, including those hours worked by Plaintiff in excess of forty (40) in a given

  work week.

      11. Plaintiff was not paid at the proper regular and overtime rate for hours worked in excess of

  forty (40) per week, as a proscribed by the laws of the United States.

      12. Specifically, Plaintiff worked forty-five (45) hours that were not compensated at all by

  Defendant.


                                           COUNT!
                 FLSA Violation against VISTA HEALTHCARE CORPORATION

      13. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 12

  of tliis complaint as if set out in full herein.

      14. This action is brought by Plaintiff to recover from the Defendant unpaid minimum wage

  and/or overtime compensation, as well as an additional amount as liquidated damages, costs, and

  reasonable attorney’s fees under the provisions of the FLSA.
Case 1:20-cv-21422-KMM Document 1-2 Entered on FLSD Docket 04/02/2020 Page 6 of 7



      15. At all times pertinent to this Complaint, Defendant had two or more employees who

  regularly handled goods and/or materials which had been sold and transported from across state

  lines of other states, and the Defendant obtains and solicits funds from non-Florida sources, accepts

  funds from non-Florida, sources, uses telephonic transmissions going over state lines to do its

  business, transmits funds outside the State of Florida, and otherwise regularly engages in interstate

  commerce, particularly with respect to its employees.

      16. Upon information and belief, at all times material hereto. Defendant’s annual gross

  revenue exceeded $500,000 .per annum on its own, or as part of a joint enterprise with the other

   corporate Defendant named herein, or which are as of yet unknown hut will be revealed through

   further discovery; To the extent that Defendant operated as part of a joint enterprise, it did so with

   corporate entities that performed related activities, under the common control of the individual

   Defendant, and for common business purposes related, to the work performed by Plaintiff for

   Defendant.

       17. By reason ofthe foregoing, the Defendant is and was, during all times hereafter mentioned,

   an enterprise engaged in commerce or in the production of goods for commerce as defined in §§ 3

   (r) and 3(s) of the FLSA, 29 U.S.C, § 203(f) and 203(s). Defendant’s business activities involve

   those to which the FLSA applies. The Plaintiffs work for the Defendant likewise affects interstate

   commerce.

       18. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire and/or from

   three (3) years from the date of the filing of this complaint.

       19. Defendant knew and/or showed reckless disregard of the provisions of the FLSA

   concerning the payment of minimum and/or overtime wages as required by the FLSA and remain
Case 1:20-cv-21422-KMM Document 1-2 Entered on FLSD Docket 04/02/2020 Page 7 of 7



  owing Plaintiff these wages since the commencement of Plaintiffs employment with Defendant,

  as set forth above.. As such, Plaintiff is entitled to recover double damages-.

  WHEREFORE, Plaintiff respectfully prays .for the following relief against Defendant:

         a. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiffs rights;

          b. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

              and/or overtime wages, with interest; and

          c. Award Plaintiff an equal amount in double damages/liquidated damages; and

          d. Award Plaintiff the costs of this action, together with reasonable attorney fees; and

          e. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                            JURY DEMAND

  Plaintiffdemands trial by jury of all issues triable as of right by jury.



          Dated                                           Respectfully submitted.



                                                         Anthony M. Georgcs-Pierre, Esq.
                                                         Florida Bar No.: 533637
                                                         agp@jepattomevs.com
                                                         Mas L. Horowitz, Esq.
                                                         Florida Bar No.: 118269
                                                         mhorowitz@jgpattornevs.com
                                                         REMER & GEORGES-PIERRE, PLLC
                                                         COURTHOUSE TOWER
                                                         44 West Flagler Street, Suite 2200
                                                         Miami, FL 33130
                                                         Telephone: (305) 416-5000
                                                         Facsimile: (305) 416-5005
                                                         Email: agp@jgpattornevs.com
                                                                mhorowitz@rgpattomevs.com
